Citation Nr: 1208034	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Shreveport, Louisiana


THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred during the Veteran's hospitalization at Good Shepherd Medical Center in Longview, Texas, (hereinafter, Good Shepherd) between January 14 and 16, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 and March 2008 administrative decisions of the VAMC in Shreveport Louisiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's February 2009 substantive appeal.  The Veteran was scheduled for a hearing on February 22, 2010, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was seen in the emergency room of the East Texas Medical Center in Gilmer, Texas, (hereinafter, ETMC) on January 14, 2008, complaining of chest pains.  He was admitted for observation, and an electrocardiogram (EKG) was performed.  Later that day, the Veteran requested that he be transferred to Good Shepherd.  At the time of admission to Good Shepherd on January 14, 2008, the Veteran reported that he obtained his medical care through the VA, and that VA was his only insurance provider.  The next morning, January 15, 2008, the Veteran underwent cardiac catheterization and stenting.  He remained hospitalized at Good Shepherd until January 16, 2008.  The final diagnoses upon discharge were acute coronary syndrome with unstable angina, critical right coronary disease, hypertension, hyperlipidemia, and diabetes mellitus.  At the time of the Veteran's hospitalization, service connection had been established for bilateral hearing loss and bilateral tinnitus.  

It appears that VA approved payment for the services provided by ETMC on January 14, 2008, only.  Thus, this appeal involves payment for services provided by Good Shepherd between January 14, 2008, and January 16, 2008.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement:  (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  38 U.S.C.A. §§ 1703(a), 1725 and 1728(a).  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  In this case, however, there is no contention that private medical treatment was authorized in advance.  

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  The provisions of 38 U.S.C.A. § 1728, pertain to Veterans who have established a service-connected disability and are thus not applicable to this case.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002. 

The Board points out that the provisions in 38 C.F.R. §17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met). 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  Veterans Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word 'shall' in both statutes was changed from the word 'may.'  Under the statutory provisions, effective October 10, 2008, the term 'emergency treatment' means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).

Upon review of the nine conditions set forth in 38 C.F.R. § 17.1002, the Board finds that the record does not contain enough information to allow an informed determination as to the Veteran's claim.  Specifically, the Board notes that the treatment records from ETMC for January 14, 2008, are not of record.  The Board concludes that these records are crucial for two reasons.  

First, these records may contain information concerning whether the ETMC staff attempted to contact a VA facility to see if the Veteran could have been accommodated.  The Veteran has asserted that he instructed the EMTC staff to contact VA.  See the Veteran's February 2009 substantive appeal.  However, the Veteran's VA outpatient treatment records reflect that VA was first contacted about the Veteran's private hospitalization on January 17, 2008; the day after he was discharged from Good Shepherd.  The January 14, 2008, treatment records from ETMS could determine whether a contemporaneous discussion was undertaken concerning whether the Veteran could be transferred to a VA facility rather than to Good Shepherd.  

Second, the ETMC records would reflect the Veteran's state of health upon admittance to ETMC and directly before transfer to Good Shepherd.  Indeed, the Veteran has asserted that he requested a transfer to Good Shepherd (approximately 20 miles from Gilmer, Texas) rather than the nearest VA facility (Overton Brooks VAMC in Shreveport, Louisiana, which is approximately 80 miles away from Gilmer, Texas), because he thought that the underlying cause of his chest pain was "life threatening."  See the Veteran's February 2009 substantive appeal.  

The Veteran's claim was essentially denied because a physician determined following subsequent review of the treatment records from Good Shepherd that (1) the Veteran's situation was not emergent at the time of his transfer from ETMC to Good Shepherd, and (2) a VA facility that could accommodate the Veteran was readily available.  See the June 2008 VA medical opinion.  

The reasons for the AOJ's denial of the Veteran's claim implicates the October 2008 amendments to the law which makes VA payment mandatory, when transfer of the patient is not possible either because a transfer would not be safe for the patient or because no VA medical facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).  The record contains no information concerning (1) the state of the Veteran's health prior to his transfer from ETMC to Good Shepherd, or (2) whether a comparable VA facility had space available for the Veteran as of January 14, 2008.  The Board concludes that the January 14, 2008, treatment records from ETMC may provide this crucial information, and thus, upon remand, the RO/AMC should attempt to obtain them and associate them with the Veteran's VA claims file.  The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the Veteran with an appropriate release in order to obtain the treatment records from the East Texas Medical Center in Gilmer, Texas, for January 14, 2008.  After the Veteran has submitted a completed release, the AOJ should attempt to obtain any and all records from ETMC for January 14, 2008, to include records reflecting all communication and correspondence between the ETMC and VA pertaining to the Veteran's status during his hospitalization and the possibility of a transfer to a VA facility and/or Good Shepherd.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The VAMC in Shreveport, Louisiana, should check its own records to clarify whether the VA facility had space available for the Veteran as of January 14, 2008.  A written statement from a VA hospital administrator or similar piece of evidence showing the status of the VAMC on that date should be obtained and included in the record to establish whether a VA facility was available at that time.  

All attempts to obtain this information, to include any negative response(s), must be documented in the Veteran's VA claims file.  

3.  After the development requested above has been completed, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


